Judgment and order affirmed, with costs to the plaintiffs against the defendant, appellant, The Rosaire Contracting Company, and with costs to defendant Di Marco & Reimann, Inc., against the plaintiffs. (See Uppington v. City of New York, 165 N. Y. 222; Glenn v. Oakdale Contracting Co., Inc., 257 id. 497; Schmidt v. City of New York, 179 App. Div. 667; affd., 228 N. Y. 572; Hyman v. Barrett, 224 id. 436; Hayling v. City of New York, 233 App. Div. 595; Hunt v. Mayor, etc., 109 N. Y. 134.) Present— Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.; Townley and Untermyer, JJ., dissent and vote to reverse on plaintiffs’ appeal and reinstate verdict against defendant Di Marco & Reimann, Inc. (See Deming v. Terminal Railway of Buffalo, 169 N. Y. 1; Storrs v. City of Utica, 17 id. 104; Downey v. Low, 22 App. Div. 460.)